Citation Nr: 0832665	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an initial or staged rating in excess of 10 
percent for service connected residuals of a fracture of 
the left fibula with degenerative arthritis of the left 
knee. 

2.	Entitlement to an initial or staged rating in excess of 30 
percent from November 1, 2000 for service connected 
residuals of a fracture of the right fibula with 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted service connection for degenerative arthritis, 
status post operative total right knee arthroplasty and 
evaluated it at 100 percent from November 4, 1999, and from 
November 1, 2000 assigned a 30 percent evaluation; granted 
service connection for degenerative arthritis of the left 
knee with an evaluation of 10 percent from September 26, 2000 
(the date the RO received the veteran's claim); and denied an 
increased (compensable) rating for service connected 
residuals of a left fibula fracture.  The RO issued a notice 
of the decision in October 2001, and the veteran timely filed 
a Notice of Disagreement (NOD) in July 2002.  Subsequently, 
in December 2003 the RO provided a Statement of the Case 
(SOC), which merged the issues relating to the left leg, and 
thereafter, in January 2004, the veteran timely filed a 
substantive appeal.

The veteran requested a Board hearing on this matter, but 
none was held, as he failed to appear at the required time.  
As the veteran has not provided good cause for his failure to 
report and has not requested that the hearing be rescheduled, 
the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).

On appeal in July 2005 the Board remanded the case, directing 
the Appeals Management Center (AMC)/RO to remove misfiled 
records from the claims file; obtain any treatment records 
relating to the bilateral knees identified by the veteran; 
and provide a VA orthopedic examination of the bilateral 
knees.  The RO issued a Supplemental Statement of the Case 
(SSOC) in December 2006.

In its July 2005 Remand, the Board also referred to the RO 
the matter of whether clear and unmistakable error (CUE) had 
occurred in the October 2001 RO decision as it related to 
granting a temporary total disability rating for arthroplasty 
of the right knee, and if such CUE had occurred, whether any 
overpayments had been created.  Thereafter in December 2006, 
the RO determined that CUE had occurred because of its 
reliance on misfiled medical records belonging to another 
veteran, which resulted in an erroneous award of a temporary 
100 percent disability rating for the right knee disability 
from November 4, 1999 and a 30 percent rating from November 
1, 2000.  It therefore proposed to reduce the veteran's right 
knee disability rating to 10 percent.  In an August 2007 
decision and May 2008 notice of decision, the RO effectuated 
its proposed reduction by assigning a 10 percent evaluation 
of the right knee from June 1, 2008.  As of the time of the 
issuance of the instant decision, the veteran has not 
expressed disagreement with the rating reduction, and 
therefore this matter is not before the Board.   

The Board finds that the AMC/RO complied with the July 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

With respect to any neurological impairment of the lower 
extremities that may be due to or associated with the 
veteran's service connected bilateral knee disabilities, this 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

2.	The veteran's service connected residuals of a fracture of 
the left fibula with degenerative arthritis of the left 
knee have been manifested by pain, fatigability, and 
limitation of flexion of the knee that does not more 
nearly approximate 60 degrees or less, limitation of 
extension does not more nearly approximate 5 degrees or 
more; there is no medical evidence of subluxation or 
frequent episodes of locking with effusion into the joint; 
the medical evidence does show slight, but no more than 
slight instability; there is no X-ray evidence of nonunion 
or malunion of the left tibia and fibula 

3.	From November 1, 2000 the veteran's service connected 
residuals of a fracture of the right fibula with 
degenerative arthritis of the right knee have been 
manifested by pain, fatigability, limitation of motion and 
slight lateral instability; limitation of flexion does not 
more nearly approximate 30 degrees or less; limitation of 
extension does not more nearly approximate 10 degrees or 
more; there is no medical evidence of subluxation or 
frequent episodes of locking with effusion into the joint; 
and the preponderance of the evidence is against more than 
slight instability; there is no X-ray evidence of nonunion 
or malunion of the left tibia and fibula 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of more than 10 
percent for service connected residuals of a fracture of the 
left fibula with degenerative arthritis of the left knee 
(other than instability), have not been met.  38 C.F.R. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 
5260, 5261, 5262 (2007); VAOPGCPREC 9-2004.    

2.  The criteria for separate initial rating of 10 percent 
for slight instability of the left knee due to service-
connected residuals of a fracture of the left fibula with 
degenerative arthritis of the left knee, but no more than 10 
percent, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 23-97; VAOPGCPREC 9-98
 
3.  The criteria for an initial or staged rating in excess of 
30 percent from November 1, 2000 for service connected 
residuals of a fracture of the right fibula with degenerative 
arthritis of the right knee, to include slight instability, 
have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5262 (2007); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; VAOPGCPREC 9-2004.     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter and December 2006 SSOC sent to the veteran by the 
RO adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information 
these documents failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2005 letter and December 2006 SSOC from the RO 
satisfy these mandates.  The August 2005 correspondence 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
disabilities were worse than rated.  This letter clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  Although not required to do so, it 
also specifically asked the veteran to provide VA with any 
other supporting evidence in his possession.  The RO's 
December 2006 SSOC also apprised the veteran of the manner in 
which VA calculates disability ratings and assigns effective 
dates.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2001 RO decision that is the subject of this appeal 
in its August 2005 letter or December 2006 SSOC.  Where such 
a timing error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders, 487 F.3d at 886, 889 (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, for an increased-compensation claim, among other 
things, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  However, 
the present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to the initial 
rating claims on appeal.

The Board finds that any presumed prejudice to the veteran as 
a result of the belated VCAA notice has been rebutted.  The 
RO cured the defect by providing the VCAA notice together 
with readjudication of the claims, as demonstrated by the 
September 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a March 2006 VA examination, which was thorough in 
nature and provided findings that are adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 C.F.R. § 3.326.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to knee and leg disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee, permits a minimum 30 percent 
rating for favorable angle in full extension, or in slight 
flexion between zero degrees and 10 degrees, while a veteran 
will garner a 40 percent rating with knee ankylosis 
manifested by flexion between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  When a veteran has flexion 
between 20 degrees and 45 degrees, he will generate a 50 
percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a minimum and maximum 20 
percent evaluation for cartilage, semilunar, dislocated with 
frequent episodes of "locking," pain, and effusion into the 
joint, while Diagnostic Code 5259 allows a maximum of 10 
percent for cartilage, semilunar, removal of, symptomatic.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula characterized by malunion with moderate knee or 
ankle disability warrants a 20 percent evaluation, while 
malunion with marked knee or ankle disability garners a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Impairment of the tibia and fibula manifested by nonunion 
with loose motion, requiring a brace, generates a maximum 40 
percent evaluation under this Code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In addition, with respect to degenerative arthritis, 
Diagnostic Code 5003 provides that such arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes (discussed 
above) for the specific joint or joints involved.  

However, when there is no limitation of motion of the 
specific joint or joints that involve degenerative arthritis, 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  Note (1) provides that the 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based 
on X-ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (zero percent) 
under the appropriate Diagnostic Codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate Diagnostic Codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
July 2000, August 2000 and September 2000 VA medical records 
reflect that the veteran had sharp, shooting bilateral leg 
pain lasting two to three hours, several times daily.  He 
reported that he had pain in the feet, as well as numbing and 
"pins and needles" sensations.  The examiners assessed the 
veteran as having leg pain, possibly neuropathic.     

As noted in an October 2000 VA medical examination report, 
the veteran had pain in his legs, worse with activity and 
walking.  He had weakness and incoordination with fatigue of 
the lower extremities because of the pain.  A physical 
examination disclosed a range of motion from zero degrees to 
140 degrees of both knees with minimal tenderness over the 
tibia and fibula but no tenderness to the knees.  Based on 
these data and X-ray reports, the clinician diagnosed the 
veteran with a history of bilateral leg fracture of the tibia 
fibula, now healed.

November 2000 VA medical records also noted that the 
veteran's bilateral lower extremity pain had become 
progressively worse.  A physical examination revealed that 
the veteran had tenderness to palpation over the shins from 
below the knee to the ankle.  At this time, the clinician 
assessed him as having post-traumatic arthritis.      

VA medical records spanning December 2000 through January 
2002 reveal that the veteran complained of continual 
bilateral knee pain with walking, standing and prolonged 
sitting, rated on a scale of 7/10 as of March 2001 and up to 
8/10 by January 2002.  He had pain and tenderness to 
palpation during this time, and July 2000 VA X-rays of the 
right tibia and fibula revealed minor abnormalities 
consisting of minimal calcification within the right knee.  
As of November 2001, the veteran could flex to 100 degrees 
bilaterally, although he had pain on range of motion noted in 
December 2001.  The November 2001 VA examiner diagnosed the 
veteran with synovitis of the bilateral knees, and X-rays 
taken in December 2001 did not reveal evidence of arthritis.    

In July 2001 the veteran underwent a VA examination of the 
joints; the examiner reviewed the claims file.  He noted that 
the veteran had increasing pain, swelling, weakness, fatigue 
and incoordination of the knees, with any amount of over 
activity causing flare-ups in the knees.  The veteran stated 
that both knees would give way if he walked, twisted or 
performed other type of activity.  

A physical examination disclosed a range of motion from zero 
degrees to 110 degrees with pain throughout the entire range.  
X-rays revealed degenerative arthritis.  Although the veteran 
did not appear to have weakness on examination, he did have 
some fatigue and incoordination along with objective pain 
with range of motion.       

The veteran engaged in physical therapy in February 2002 
through March 2002.  He continued to complain of bilateral 
knee pain, rating it from a 7/10 to an 8/10 throughout.  He 
had decreased range of motion on flexion and extension, to 45 
degrees (i.e., range of motion totaling 90 degrees), and 
walked with a cane.  He had a slowed and antalgic gait and 
used knee braces.  A February 2002 VA clinician noted that 
she could not adequately assess the veteran's knee strength 
because of the pain he experienced.  MRIs revealed bilateral 
DJD of the knees.    

As reflected in a June 2002 VA medical record, the veteran 
had a leg range of motion from zero degrees to 100 degrees 
supine, and zero degrees to 120 degrees while sitting.  He 
had tenderness, and rated his pain on a scale of 10/10.  

Thereafter in July 2002, the veteran rated his pain as an 8-
9/10 and reported that he experienced occasional locking and 
giving out of the knees.  At this time, he had a range of 
motion of zero to 90 degrees with pain and tenderness.  In 
August 2002, the veteran denied having any recent locking or 
giving out of the knees, but continued to complain of 
constant pain.  He received injections at this time.

An October 2002 VA medical report notes that the veteran 
continued to complain of bilateral knee pain, and that his 
knees would lock and give way about once per month.  He had 
range of motion from zero degrees to 90 degrees, with medial 
joint line tenderness.  MRIs of the bilateral knees indicated 
that the veteran had chondromalacia with a possible right ACL 
tear.  The clinician recommended that the veteran return for 
future steroid injections.

A December 2002 VA medical record notes that the veteran 
complained of bilateral knee pain and stiffness. Cortisone 
injections relieved his pain for a few weeks at a time.  He 
exhibited right leg extension to 85 degrees and right leg 
flexion to 45 degrees (totaling 130 degrees), and left leg 
extension to 80 degrees and left leg flexion to 60 degrees 
(totaling 140 degrees).  

A March 2003 VA medical record indicates that the veteran had 
a 30-year history of bilateral knee pain, to include a 
history of bilateral tibia fractures.  He reported having 
constant pain of 8/10 with some relief by Naproxen and 
steroid injections.   His pain would wake him at night on a 
regular basis, and the veteran could walk about one to two 
blocks on even ground, but could not ambulate on uneven 
ground.  He could climb approximately four to five stairs 
without difficulty, but his knees would swell after exertion 
and also would "give out" on occasion resulting in falls.  
The veteran wore soft braces, which helped a bit, but 
reported experiencing muscle cramps in the calf.  

A physical examination revealed that the veteran had 
bilateral flexion of zero degrees to 110 degrees.  He had 
bilateral lateral and medial tenderness to the joint lines, 
but his ligaments appeared stable bilaterally.  The veteran 
had pain on patellar motion bilaterally, with crepitus on the 
left.  X-rays revealed focal calcification of the right 
medial meniscus, but no other dislocation or major 
degenerative process was identifiable at this time.  Based on 
these data, the clinician diagnosed the veteran with 
bilateral degenerative joint disease of the knees, and 
recommended that the veteran undergo a series of synvisc 
shots.        

An April 2003 MRI of the bilateral knees revealed that the 
veteran had calcification of the right medial meniscus, with 
otherwise unremarkable findings, to include no identifiable 
fracture, dislocations or major degenerative process.   The 
left knee appeared to have mild degenerative changes 
involving the medial and lateral joint compartments in 
addition to the patellofemoral joint compartment, without 
evidence of ligamentous tear or meniscal injury.   

In March 2006 the veteran submitted to a VA orthopedic 
examination; the examiner reviewed the claims file and noted 
that the veteran had not undergone a total right knee 
arthroplasty.  At this time the veteran reported that he had 
experienced progressive problems with the bilateral knees, to 
include degenerative changes and knee pain.  His flare-ups 
consisted predominantly of pain, and the pain limited his use 
of the lower extremities to the point that he could not 
report on fatigability or problems with repetitive use for 
lack of endurance.  The veteran did not have problems with 
lack of coordination, but he reportedly did use a cane for 
ambulation assistance.  He did not have limitations with 
walking distances, as he conveyed that he had a high pain 
threshold.  He did indicate that his right knee would give 
way at times, but denied experiencing any incapacitating 
episodes or missing of work, as he was unemployed.  

A physical examination of the left knee revealed no 
abnormalities or tenderness on palpation.  He exhibited a 
range of motion from zero degrees to 120 degrees, but the 
clinician noted that "full range of motion is painful."  He 
could not perform repetitive motion due to his discomfort.  
The examiner noted that the veteran's "range of motion is 
limited prominently by pain with difficulty in assessment of 
lack of endurance with repetitive motion and fatigability due 
to inability to take the [veteran] through a multiple range 
of motion cycles.  There is no difficulty with lack of 
coordination or weakness."  The veteran displayed 5/5 
strength, with intact sensation.

As for the right knee, the examiner similarly did not detect 
any abnormality, or significant tenderness to palpation.  The 
veteran exhibited a range of motion from five degrees to 120 
degrees, again, "with significant discomfort thought the 
full range of motions," which prohibited fatigability 
testing and repetitive range of motion testing.  The 
veteran's range of motion was limited by pain, but he had no 
significant difficulty with lack of coordination.  He had 
full 5/5 strength and sensation.  

The examiner ordered and reviewed X-rays of the bilateral 
knees, and of the tibia and fibula.  The standing knee X-rays 
revealed joint space with some chonfrocalcinosis in the right 
knee in the medial and lateral compartments.  The right tibia 
and fibula views appeared unremarkable, with good 
preservation of the patellofemoral joint space.  X-rays of 
the left knee also showed a proximal fibula deformity 
consistent with his previous fracture, and the knee showed 
good preservation of the joint space in the medial, lateral 
and patellofemoral compartments.  Based on these data, the 
examiner diagnosed the veteran with right knee 
chondrocalcinosis and left knee pain.      

b. Discussion

With respect to the veteran's claim for an initial or staged 
rating in excess of 10 percent for his service connected 
residuals of a fracture of the left fibula with degenerative 
arthritis of the left knee, the Board determines that such 
residuals include pain, fatigability, and limitation of 
motion of the knee but limitation of flexion does not more 
nearly approximate 60 degrees or less and limitation of 
extension does not more nearly approximate 5 degrees or more.  
There is no X-ray evidence of nonunion or malunion of the 
left tibia and fibula.  There is no medical evidence of 
subluxation or frequent episodes of locking with effusion 
into the joint.  

However, the medical evidence does show slight, but no more 
than slight instability of the left knee.  The Board 
specifically notes that the veteran has complained of his 
knees giving out in July 2002, October 2002 and March 2003.  
Since it is apparent that this occurs only about once per 
month or on occasion, the Board finds that it is consistent 
with "slight" impairment of the knee, rather than 
"moderate" or "severe" impairment.  The fact that the 
veteran, as recently as March 2006, also disclosed that he 
did not experience limitations in terms of walking distances 
further supports the Board's conclusion in this regard.  
Nevertheless, a separate rating may be assigned for a knee 
disability under Diagnostic Codes 5257 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98. 

Here, as noted above, there is X-ray evidence of arthritis of 
the left knee with painful motion and there is clinical 
evidence of slight instability.  Under these circumstances, 
the criteria for separate 10 percent rating for slight 
instability of the left knee due to service-connected 
residuals of a fracture of the left fibula with degenerative 
arthritis of the left knee, but no more than 10 percent, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

With respect to the residuals of a fracture of the left 
fibula with arthritis of the left knee, other than 
instability, the evidence of record does not reflect that the 
veteran has received a diagnosis of left knee ankylosis, as 
is required for higher ratings under Diagnostic Code 5256, 
the evidence weighs against his claim under this Code.  As 
for Diagnostic Codes 5258 and 5289, which establish ratings 
for removal of or dislocated semilunar cartilage of the knee, 
the evidence of record bears no indication that the veteran 
has experienced either malady, and therefore, the evidence 
preponderates against a higher rating under these Codes as 
well.  

Turning to Diagnostic Codes 5260 and 5261, which set forth 
the criteria based on limitation of flexion and extension, 
the Board similarly determines that the evidence weighs 
against the veteran's claim.  As noted above, at no time 
throughout the pendency of this claim has the veteran 
exhibited a limitation of flexion of the left knee to less 
than 60 degrees, nor has he displayed limited extension to 
more than 5 degrees, as would be necessary for ratings of 10 
percent or more under these Codes.  Instead, the veteran has 
had range of motion of the left knee from full (zero to 140 
degrees) in October 2000 to zero degrees to 90 degrees in 
October 2002.  Most recently, in May 2006 the veteran 
actually showed improved range of motion of the left knee to 
zero degrees to 120 degrees.  A physical therapy note (not a 
complete VA compensation examination of the knee) dated in 
early 2002 revealed a total range of motion of 90 degrees but 
it is not apparent that flexion of the knee was limited to 
less than 45 degrees or extension was limited to more than 5 
degrees.  Thus, such limitation of motion still does not 
support a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic code 5260 and 5261 and 
VAOPGCPREC 9-2004.  All of this evidence weighs against the 
veteran's claim under Diagnostic Codes 5260 and 5261, and 
although the veteran has consistently experienced pain and 
fatigability with the range of motion testing of the knees, 
which could weigh in favor of his claim for a higher rating, 
such DeLuca factors do not elevate the severity of the 
veteran's left knee disability to a level contemplated by the 
higher ratings under these Codes.   

The evidence further does not disclose that the veteran has 
impairment of the tibia and fibula manifested by malunion 
thereof with slight, moderate or marked left knee or left 
ankle disability, or manifested by nonunion thereof with 
loose motion requiring use of a brace, as would be necessary 
for higher ratings under Diagnostic Code 5262.  Instead, as 
recently as March 2006, the veteran's tibia and fibula 
appeared unremarkable.  As such, the weight of the evidence 
preponderates against the claim under this Code as well. 

Finally, the Board concludes that the evidence weighs 
against the maximum rating of 20 percent under Diagnostic 
Code 5003, which sets forth the rating criteria for 
degenerative arthritis, because although the veteran does 
have X-ray evidence of arthritis, the evidence does not 
indicate that he has "occasional incapacitating 
exacerbations," as is necessary for such higher rating.  
Instead, as recently as March 2006, the veteran denied 
having such episodes.  

The Board is cognizant of VAOPGCPREC 9-04, which permit 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint.  In this case 
however, as noted above, there is no compensable loss of 
flexion or extension of the left knee.

Accordingly, the criteria for an initial rating of more than 
10 percent for residuals of a fracture of the left fibula 
with arthritis of the left knee, other than instability, 
have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262; 
VAOPGCPREC 9-2004.    

With respect to the veteran's claim for an initial or staged 
rating in excess of 30 percent from November 1, 2000 for his 
service connected residuals of a fracture of the right fibula 
with degenerative arthritis of the right knee, in reviewing 
the applicable rating criteria, the Board determines that the 
evidence preponderates against a rating above 30 percent.  
For the same reasons given for the left knee, the medical 
evidence shows slight but no more than slight instability of 
the right knee.  While 38 C.F.R. § 4,71a, Diagnostic Code 
5257; VAOPGCPREC 23-97 and VAOPGCPREC 9-98 support a separate 
10 percent rating under such circumstances (slight 
instability and arthritis with limitation of motion of the 
right knee), the veteran's current 30 percent rating takes 
slight instability into account and, as discussed below, the 
medical evidence does not support a rating in excess of 20 
percent for the right knee based upon arthritis and 
limitation of motion.  

The veteran has not been diagnosed with ankylosis of the 
knees and there is no medical evidence to show that his knees 
have become locked in flexion at an angle of 10 degrees or 
more, as would be required for higher ratings of 40 percent, 
50 percent or 60 percent under Diagnostic Code 5256.  
Similarly, the numerous range of motion testing conducted 
throughout the pendency of this claim have consistently 
demonstrated that the veteran has had range of flexion of the 
leg from 85 degrees to140 degrees, which does not support a 
rating in excess of 10 percent and there is no indication of 
limitation of extension to 10 degrees or more.  While the 
veteran certainly has had objective and subjective pain on 
such motion, with an inability to perform repetition, even 
when factoring in such DeLuca criteria, the Board still 
concludes that such limiting considerations would not 
decrease the veteran's flexion to the degree contemplated 
under Diagnostic Code 5260 for a rating in excess of 10 
percent, let alone 20 percent or higher; or a separate 
compensable rating for limitation of extension of the knee.  
See VAOPGCPREC 9-2004.          

Finally, as the evidence of record does not demonstrate that 
the veteran has experienced nonunion of the tibia and fibula 
with loose motion, requiring the use of a brace, it cannot be 
concluded that a maximum 40 percent evaluation is warranted 
under Diagnostic Code 5262.  While the Board recognizes that 
the veteran has worn knee braces for support, the record does 
not indicate that such braces were in fact required for 
ambulation.  In any event, the preponderance of the X-ray 
evidence is against a finding of nonunion or malunion of the 
tibia and fibula with loose motion.  Accordingly, this claim 
is denied.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that either or both of his service-
connected knee disabilities has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his bilateral 
knee disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial or staged rating in excess of 10 percent for 
service connected residuals of a fracture of the left fibula 
with degenerative arthritis of the left knee (other than 
instability) is denied.

A separate 10 percent rating for instability of the left knee 
due to a fracture of the left fibula with degenerative 
arthritis of the left knee, but no more than 10 percent, is 
granted.

An initial or staged rating in excess of 30 percent from 
November 1, 2000 for service connected residuals of a 
fracture of the right fibula with degenerative arthritis of 
the right knee and slight instability is denied.
REMAND

The Board finds that additional development is warranted to 
address whether the veteran has neurological impairment of 
the lower extremities as a result of his service connected 
bilateral knee disabilities.  38 C.F.R. § 19.9 (2007).  
Specifically, as reflected in September 2000, October 2001, 
November 2001, December 2001 and January 2002 VA medical 
records, the veteran complained of decreased sensation in the 
feet, as well as numbness, tingling and radiating pain down 
the front of his bilateral legs from the knees to his feet.  
Such evidence raises the possibility that the veteran has 
neuropathy secondary to his service connected bilateral knee 
disabilities, which could entitle him to separate, additional 
disability ratings.  Brannon v. West, 12 Vet. App. 32, 34 
(1998); Esteban v. Brown, 6 Vet. App. 259 (1994).  This 
evidence also raises a claim for secondary service 
connection.  See 38 C.F.R. § 3.310 (a), Allen v. Brown, 7 
Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).  And the 
raised issue of whether the veteran's service-connected 
bilateral knee disability has caused or aggravated any 
neurological disability of the lower extremities is 
intertwined with the question of whether separate compensable 
ratings are warranted.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision- making or appellate litigation].  The 
Board therefore determines that the AMC/RO must provide a 
neurological examination, complete with medical opinion, to 
assess whether he currently has any neurological impairment 
as a result of his service connected bilateral knee 
disabilities, and if, so, assess the nature and severity of 
such impairments.  

The Board also parenthetically notes that a February 2003 VA 
treatment record reflects that the veteran has received a 
diagnosis of diabetes mellitus, which may or may not be 
related to his neurological symptoms of the lower 
extremities.  In any event, however, it is unclear to the 
Board whether the veteran currently experiences neurological 
impairment of the lower extremities, and if he does, what may 
be the likely cause of such impairment.     


Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought, to include 
a separate compensable rating for 
neurological impairment of the lower 
extremities and secondary service 
connection for same; (b) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  
  
In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for secondary 
service connection for neurological 
disability of the lower extremities, the 
AMC/RO must include 38 C.F.R. § 3.310 and 
the amendment to that regulation, 
effective October 10, 2006.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
neurological examination for the purpose 
of determining whether he currently 
suffers from neurological impairment of 
the bilateral lower extremities and if so 
whether such is associated with or 
secondary to his service connected 
bilateral knee disabilities.  The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

If the clinician determines that the 
veteran currently has neurological 
impairment of the bilateral lower 
extremities, is it at least as likely 
as not (50 percent or greater 
probability) that such impairment is 
causally related to his service 
connected residuals of a fracture of 
the left fibula with degenerative 
arthritis of the left knee and or 
residuals of a fracture of the right 
fibula with degenerative arthritis of 
the right knee?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the claims for secondary 
service connection for neurological 
disability of the lower extremities and 
determine whether separate compensable 
ratings for same are warranted.  If the 
veteran remains dissatisfied with the 
outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


